DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2022 has been entered.

Remarks
Claims 1, 7, 21, and 33 are amended.
Claims 4, 10, 12-14, 28, 30-32 are withdrawn.
Claims 5-6 are cancelled.
Claims 1-4 and 7-33 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 15-16, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 7 recites “wherein the bismuth halide includes bismuth triiodide” in lines 1-2, which is not supported by the specification or previously presented claims.  Claim 1 requires “a ternary composition” and “the composition further includes a bismuth halide”.  Applicant’s specification (“the binary halide can be BiI3 (bismuth triiodide)” in P3) does not support a ternary bismuth halide includes bismuth triiodide (BiI3), which is a binary halide.  Appropriate correction is required.
	Claim 8 recites “further comprising an alloy including an alkali metal halide” in lines 1-2, which is not supported by the specification or previously presented claims.  Claim 1 requires “wherein the ternary composition further includes an additional cation comprising at least one of 3Bi2I9, Rb3Bi2I9, K3Bi2I9” in P12) does not support “wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium, wherein the composition further includes a bismuth halide” as well as “further comprising an alloy including an alkali metal halide”.  Appropriate correction is required.
	Claim 9 recites “wherein the composition further includes a binary halide” in lines 1-2, which is not supported by the specification or previously presented claims.  Claim 1 requires “a ternary composition” and “the composition further includes a bismuth halide”.  Applicant’s specification does not support “a ternary bismuth halide” as well as “a binary halide”.  Appropriate correction is required.
	Claim 15 recites “wherein the composition further includes an alloy including an alkali metal halide” in lines 1-2, which is not supported by the specification or previously presented claims.  Claim 1 requires “wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium, wherein the composition further includes a bismuth halide”.  Applicant’s specification (“Cs3Bi2I9, Rb3Bi2I9, K3Bi2I9” in P12) does not support “wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium, wherein the composition further includes a bismuth halide” as well as “wherein the composition further includes an alloy including an alkali metal halide”.  All claims which depend on clam 15 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 16 recites “wherein the alkali metal halide is NaI, KI, or CsI” in lines 1-2, which is not supported by the specification or previously presented claims.  Claim 1 requires “wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium, wherein the composition further includes a bismuth halide”.  Applicant’s specification (“Cs3Bi2I9, Rb3Bi2I9, K3Bi2I9” in P12) 
	Claim 27 recites “further comprising an alloy including an alkali metal halide” in lines 1-2, which is not supported by the specification or previously presented claims.  Claim 21 requires “wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium, wherein the composition further includes a bismuth halide”.  Applicant’s specification (“Cs3Bi2I9, Rb3Bi2I9, K3Bi2I9” in P12) does not support “wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium, wherein the composition further includes a bismuth halide” as well as “further comprising an alloy including an alkali metal halide”.  Appropriate correction is required.

Claims 2, 11, 22, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites “wherein the partially oxidized cation is at least one of In+, Sn2+, Sb3+, Pb2+, Tl+ or Bi3+” in lines 1-2.  Claim 1 requires “a bismuth halide”.  It is unclear as to how the partially oxidized cation can be In+, Sn2+, Sb3+, Pb2+, or Tl+”.   Appropriate correction is required.
	Claim 11 recites “wherein the composition includes methylammonium bismuth iodide, LiBiS2, NaBiS2, KBiS2, CsBiS2, NaBiSe2, In3SnI5, InAlI4, CdInBr3, or CaInBr3, Cs3Bi2I9, Rb3Bi2I9, or K3Bi2I9, or a Cs3Sb2I9” in lines 1-3.  Claim 1 requires “wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium, wherein the composition further includes a bismuth halide”.  It 2, NaBiS2, KBiS2, CsBiS2, NaBiSe2, In3SnI5, InAlI4, CdInBr3, or CaInBr3, Cs3Bi2I9, Rb3Bi2I9, or K3Bi2I9, or a Cs3Sb2I9”.   Appropriate correction is required.
	Claim 22 recites “wherein the partially oxidized cation is at least one of In+, Sn2+, Sb3+, Pb2+, Tl+ or Bi3+” in lines 1-2.  Claim 21 requires “a bismuth halide”.  It is unclear as to how the partially oxidized cation can be In+, Sn2+, Sb3+, Pb2+, or Tl+”.   Appropriate correction is required.
	Claim 24 recites “wherein the composition is a ternary bismuth halide, a ternary alkali bismuth chalcogenide, a ternary alkali antimony chalcogenides, a ternary indium halide, a ternary tin halide, a ternary alkali bismuth halide, or a ternary alkali antimony halide” in lines 1-4.  Claim 21 requires “wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium, wherein the composition further includes a bismuth halide”.  It is unclear as to how the composition can be “a ternary alkali bismuth chalcogenide, a ternary alkali antimony chalcogenides, a ternary indium halide, a ternary tin halide, a ternary alkali bismuth halide, or a ternary alkali antimony halide”.   Appropriate correction is required.
	Claim 26 recites “wherein the composition is methylammonium bismuth iodide, bismuth triiodide, LiBiS2, NaBiS2, KBiS2, CsBiS2, or NaBiSe2, In3SnI5, InAlI4, CdInBr3, or CaInBr3. Cs3Bi2I9, Rb3Bi2I9, K3Bi2I9, or Cs3Sb2I9” in lines 1-3.  Claim 21 requires “wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium, wherein the composition further includes a bismuth halide”.  It is unclear as to how the composition can be “bismuth triiodide, LiBiS2, NaBiS2, KBiS2, CsBiS2, or NaBiSe2, In3SnI5, InAlI4, CdInBr3, or CaInBr3. Cs3Bi2I9, Rb3Bi2I9, K3Bi2I9, or Cs3Sb2I9”.   Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11, 17, 19-26, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 20160155974 A1).
Regarding claim 1, WANG teaches an optoelectronic device (see the optoelectronic (solar cell) device comprising an active layer, see Abstract, [0005]-[0011]) comprising: an absorber layer comprising a ternary composition ([0009], the active layer is a bismuth halide, (CH3NH3)3Bi2I9; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the (CH3NH3)3Bi2I9 material, which is a ternary composition, for the active layer in the device of WANG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) (see Abstract, [0005]-[0011]) including a partially oxidized cation containing a lone 6s2 or 5s2 pair of electrons having bonding orbitals at the conduction band minimum (CBM), and antibonding orbitals at the valence band maximum (VBM) (see Bi3+ in (CH3NH3)3Bi2I9); and a halide anion or chalcogenide anion or combination thereof (see I- in (CH3NH3)3Bi2I9), wherein the ternary composition is defect tolerant (Regarding the claimed “wherein the ternary composition is defect tolerant”, since WANG meets all the composition requirements of the claimed product (WANG teaches (CH3NH3)3Bi2I9, and Applicant’s specification teaches (MA)3Bi2I9), WANG’s composition is considered to inherently provide the same predictable property regarding “wherein the ternary composition is defect tolerant”, and the property regarding “wherein the ternary composition is defect tolerant” would obviously have been present in WANG’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112), and wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium (see CH3NH3+ in (CH3NH3)3Bi2I9) wherein the composition further includes a bismuth halide (see Bi2I9 in (CH3NH3)3Bi2I9).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
WANG teaches the partially oxidized cation is at least one of In+, Sn2+, Sb3+, Pb2+, Tl+ or Bi3+ (see Bi3+ in (CH3NH3)3Bi2I9).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
WANG teaches the halide anion or chalcogenide anion is at least one of I-, Br-, Se2-, or S2- (see I- in (CH3NH3)3Bi2I9).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
WANG teaches the composition includes methylammonium bismuth iodide, LiBiS2, NaBiS2, KBiS2, CsBiS2, NaBiSe2, In3SnI5, InAlI4, CdInBr3, or CaInBr3, Cs3Bi2I9, Rb3Bi2I9, or K3Bi2I9, or a Cs3Sb2I9 (see (CH3NH3)3Bi2I9).


	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 1.
	WANG teaches an electron transport layer ([0074], An electron conducting layer is deposited between the active layer and one of the first or second electrode).  

	Regarding claim 19, Applicant is directed above for a full discussion as applied to claim 1.
	WANG teaches a substrate layer ([0071] the optoelectronic device comprises a glass substrate).  

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 19.
	WANG teaches the substrate layer comprises at least one of glass, quartz, gold, or molybdenum oxide ([0071] the optoelectronic device comprises a glass substrate).

	Regarding claim 21, WANG teaches a composition for an absorber in a device (see the formula for an active layer in the optoelectronic (solar cell) device, see Abstract, [0005]-[0011]) comprising: a ternary composition ([0009], the active layer is a bismuth halide, (CH3NH3)3Bi2I9; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the (CH3NH3)3Bi2I9 material, which is a ternary composition, for the active layer in the device of WANG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) (see Abstract, [0005]-[0011]) including a partially oxidized cation containing a lone 6s2 or 5s2 pair of electrons having bonding orbitals at the conduction band minimum (CBM), and antibonding orbitals at the valence band maximum (VBM) (see Bi3+ in (CH3NH3)3Bi2I9); and a halide anion or chalcogenide anion or combination thereof (see I- in (CH3NH3)3Bi2I9), wherein the ternary composition is defect tolerant (Regarding the claimed “wherein the ternary composition is defect tolerant”, since WANG meets all the composition requirements of the claimed product (WANG teaches (CH3NH3)3Bi2I9, and Applicant’s specification teaches (MA)3Bi2I9), WANG’s composition is considered to inherently provide the same predictable property regarding “wherein the ternary composition is defect tolerant”, and the property regarding “wherein the ternary composition is defect tolerant” would obviously have been present in WANG’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 3NH3+ in (CH3NH3)3Bi2I9) wherein the composition further includes a bismuth halide (see Bi2I9 in (CH3NH3)3Bi2I9).

	Regarding claim 22, Applicant is directed above for a full discussion as applied to claim 21.
	WANG teaches the partially oxidized cation is at least one of In+, Sn2+, Sb3+, Pb2+, Tl+ or Bi3+ (see Bi3+ in (CH3NH3)3Bi2I9).

	Regarding claim 23, Applicant is directed above for a full discussion as applied to claim 21.
WANG teaches the halide anion or chalcogenide anion is at least one of I-, Br-, Se2-, or S2- (see I- in (CH3NH3)3Bi2I9).

	Regarding claim 24, Applicant is directed above for a full discussion as applied to claim 21.
	WANG teaches the composition is a ternary bismuth halide, a ternary alkali bismuth chalcogenide, a ternary alkali antimony chalcogenides, a ternary indium halide, a ternary tin halide, a ternary alkali bismuth halide, or a ternary alkali antimony halide (see (CH3NH3)3Bi2I9, which is a ternary bismuth halide).  

	Regarding claim 25, Applicant is directed above for a full discussion as applied to claim 21.
3NH3+ in (CH3NH3)3Bi2I9).

	Regarding claim 26, Applicant is directed above for a full discussion as applied to claim 21.
	WANG teaches the composition is methylammonium bismuth iodide, bismuth triiodide, LiBiS2, NaBiS2, KBiS2, CsBiS2, or NaBiSe2, In3SnI5, InAlI4, CdInBr3, or CaInBr3. Cs3Bi2I9, Rb3Bi2I9, K3Bi2I9, or Cs3Sb2I9 (see (CH3NH3)3Bi2I9).

	Regarding claim 29, Applicant is directed above for a full discussion as applied to claim 21.
	WANG teaches the composition further includes ammonium, methylammonium, formamidimium, or phosphonium (see CH3NH3+ in (CH3NH3)3Bi2I9).

	Regarding claim 33, WANG teaches a method of identifying a material for an optoelectric device (see identifying the formula for the optoelectronic (solar cell) device, see Abstract, [0005]-[0011]) comprising: selecting a ternary composition ([0009], the active layer is a bismuth halide, (CH3NH3)3Bi2I9; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the (CH3NH3)3Bi2I9 material, which is a ternary composition, for the active layer in the device of WANG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) (see Abstract, [0005]-[0011]) including partially oxidized cation containing a lone 6s2 or 5s2 pair of electrons having bonding orbitals at the conduction band minimum (CBM), and antibonding orbitals at the valence band maximum (VBM) (see Bi3+ in (CH3NH3)3Bi2I9); and a halide anion or chalcogenide anion or combination - in (CH3NH3)3Bi2I9), wherein the ternary composition is defect tolerant (Regarding the claimed “wherein the ternary composition is defect tolerant”, since WANG meets all the composition requirements of the claimed product (WANG teaches (CH3NH3)3Bi2I9, and Applicant’s specification teaches (MA)3Bi2I9), WANG’s composition is considered to inherently provide the same predictable property regarding “wherein the ternary composition is defect tolerant”, and the property regarding “wherein the ternary composition is defect tolerant” would obviously have been present in WANG’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112), and wherein the ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium, or phosphonium (see CH3NH3+ in (CH3NH3)3Bi2I9) and combining the cation with a halide salt to form an absorber material ([0083]-[0099], [0060]-[0061]) wherein the composition further includes a bismuth halide (see Bi2I9 in (CH3NH3)3Bi2I9).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 20160155974 A1) as applied to claim 17 above, further in view of LIU (High Performance Planar Heterojunction Perovskite Solar Cells with Fullerene Derivatives as the Electron Transport Layer).
	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 17.
	Regarding the claimed “wherein the electron transport layer comprises phenyl- C61-butyric acid methyl ester (PCBM)”, WANG discloses electron conducting layer can be an organic electron semiconductor such as fullerene C60, C70 and their derivatives [0078], but does not explicitly discloses the claimed “phenyl- C61-butyric acid methyl ester (PCBM)”.  61BM as the electron transport layer in PHJ pero-HSCs (P1157).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the PC61BM material for the electron conducting layer in the device of WANG as taught by LIU, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).


Response to Arguments
	Applicant's arguments filed on 01/15/2022 have been fully considered, but they are moot in view of the new ground(s) of rejection.
	

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726